Citation Nr: 0947394	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  06-37 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low 
back disability.

2.  Entitlement to service connection for bilateral foot 
disability, to include as secondary to low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from July 1974 to September 
1975.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in White River Junction, Vermont.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a November 2009 Appellant's Brief, the Veteran's 
representative noted that the last VA compensation 
examination of the Veteran's service-connected low back 
disability was conducted in January 2006.  He essentially 
contended that the Veteran's low back disability was now 
worse than previously rated and that the January 2006 VA 
examination was too old to adequately evaluate the current 
state of the Veteran's back disability.  Accordingly, the 
Board will grant the request as set forth in the November 
2009 Appellant's Brief from the Veteran's representative that 
this case be remanded for a VA examination to determine the 
current severity of the Veteran's low back disability.  See 
Snuffer v. Gober 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-
95.  

At the January 2006 VA examination, the Veteran indicated he 
had been receiving Social Security Administration (SSA) 
disability benefits since approximately 1997 or 1998.  A 
report of contact dated in September 2000, a July 2000 VA 
examination report, a VA record of treatment in September 
1999, and correspondence received from the Veteran in June 
2000, May 1999, and April 1999, also indicate that the 
Veteran has been in receipt of SSA disability benefits.  VA 
has a duty to obtain potentially relevant Social Security 
Administration (SSA) records when it has actual notice that 
the Veteran is receiving SSA benefits.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 188 (2002); Voerth v. West, 13 
Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  Without reviewing the SSA records, the Board cannot 
determine their relevance to the claims on appeal.  Id.  
Accordingly, the RO should contact the SSA and obtain and 
associate with the claims file copies of the Veteran's 
records regarding SSA benefits, including the medical records 
upon which any decision was based.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(2).

In July 2007 the Veteran indicated he was receiving all 
ongoing treatment through VA.  All relevant records of VA 
treatment from July 2007 forward should be obtained and 
associated with the claims file.  See 38 U.S.C.A. § 5103A(a)-
(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated his low back 
disability and claimed disability of the 
feet during the period from July 2007 to the 
present.  After obtaining any appropriate 
authorizations for release of medical 
information, obtain records from each health 
care provider the Veteran identifies.  

The records sought must include all relevant 
records of VA treatment from July 2007 
forward.

2.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies of the 
Veteran's records regarding SSA benefits, 
including any SSA administrative decisions 
(favorable or unfavorable) and the medical 
records upon which the decisions were based.  




3.  The RO/AMC, after waiting an appropriate 
time period for the Veteran to respond, 
shall schedule the Veteran for a VA 
examination by a physician with appropriate 
expertise. The purpose of the examination is 
to determine the current severity of the 
Veteran's low back disability.

The following considerations will govern the 
examination:

(a) The claims folder, including all medical 
records, and a copy of this remand, will be 
reviewed by the examiner.  The examiner must 
acknowledge receipt and review of the claims 
folder, the medical records obtained, and a 
copy of this remand.

(b) If deemed appropriate by the examiner, 
the Veteran may be scheduled for further 
medical examinations.  All indicated tests 
and studies must be performed, and any 
indicated consultations must be scheduled.

(c) The examiner must further report the 
complete range of motion for the 
thoracolumbar spine.  In providing this 
objective information, he should indicate 
whether there is likely to be any additional 
decrease in range of motion attributable to 
functional loss, due to any of the 
following: pain on use, including during 
flare-ups; weakened movement; excess 
fatigability; incoordination; and repetitive 
use.  All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation of 
function, such facts must be noted in the 
report.

(d) The examiner should describe all present 
neurological manifestations of the Veteran's 
low back disorder, including but not limited 
to whether there are confirmed signs of 
sciatica involving the lower extremities.  
The physician should further clarify whether 
a diagnosis of intervertebral disc syndrome 
(IVDS) applies, and if so indicate the 
frequency and severity of any IVDS 
exacerbations and/or incapacitating 
episodes.

(e) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  The examiner is to specifically 
address in his or her conclusion the issue 
contained in the purpose of the 
examination, as noted above.  

4.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


